Territory of Michigan, to wit—
The United States to the Marshall of the territory of Michigan Greeting: You are hereby Commanded to take Joseph Campeau if he may be found within the territory of Michigan, and him Safely Keep, So that you may have his body before our Judges of our Supreme Court, at Detroit, on the third monday in September instant then & there in our Said court, before our Judges, to answer James May in a plea of trespass on the case, In trover, for wheat and flour to the damage of the Said James May as is Said, two thousand dollars which Shall then & there be made to appear with other damages; and of this writ make due return. Witness Augustus B. Woodward chief Judge of our Said court, at Detroit, the Seventh day of September, one thousand eight hundred Seven. Peter Audrain, clerk

[In the handwriting of Peter Audrain]